Matter of Jasikoff v Commissioners of the Westchester County Bd. of Elections (2020 NY Slip Op 02743)





Matter of Jasikoff v Commissioners of the Westchester County Bd. of Elections


2020 NY Slip Op 02743


Decided on May 7, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
BETSY BARROS
PAUL WOOTEN, JJ.


2020-03417
 (Index No. 54544/20)

[*1]In the Matter of Stephen Jasikoff, appellant,
vCommissioners of the Westchester County Board of Elections, respondents-respondents; Dale Barbaria, et al., nonparty-respondents.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Stephen Jasikoff as a candidate in a primary election to be held on June 23, 2020, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 88th Assembly District, Stephen Jasikoff appeals from a final order of the Supreme Court, Westchester County (David F. Everett, J.), dated April 23, 2020. The final order, in effect, denied the petition, inter alia, to validate the designating petition and dismissed the proceeding.ORDERED that the appeal is dismissed as academic, without costs or disbursements.This appeal has been rendered academic in light of our determination on a related appeal (see Matter of Jasikoff v Commissioners of Westchester County Bd. of Elections, _____ AD3d _____ [Appellate Division Docket No. 2020-02929; decided herewith]).MASTRO, J.P., LEVENTHAL, MILLER, BARROS and WOOTEN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court